                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

DAVID W. SPINDLE,                  §
                                   §
                       PLAINTIFF,  §
                                   §
VS.                                § CA NO. 4:18-CV-818-SDJ-KPJ
                                   §
CKJ TRUCKING, L.P., AND            §
CKJ TRANSPORT OF NORTH TEXAS, LLC §
                                   §
                       DEFENDANTS. §



    DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EXHIBITS LISTED IN
           THE JOINT PRETRIAL ORDER (DOCKET NO. 72)


    Pursuant to the Court’s Scheduling Order (Docket No. 15), Defendants

respectfully file the following objections to Plaintiff’s trial exhibits listed in the

Joint Pretrial Order (Docket No. 72).

PLAINTIFF’S EXHIBIT NO. 3:

    Defendants object to the document on the following grounds:

    (1) hearsay, with no proper predicate for any exception;

    (2) lack of authentication;

    (3) irrelevant; 1 and

    1 The document relates to an alleged toe injury of Plaintiff, which Plaintiff
stipulated during his deposition was not the basis of any claim in this case.
Plaintiff’s Deposition, pp. 78-79:
    MR. HUFF: We’ll stipulate to you, if it will save a little time and money,
    we’re not claiming his toe is a disability in this case. We’ve not alleged
    that in the lawsuit either, but to make it clear on the record we’ll
    stipulate to that.
    Q. (BY MR. ROSS) You have alleged retaliation for taking FMLA leave
    which was related to the toe injury.
Footnote continued on next page . . .

                                                                                    1
    (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 5:

    Defendants object to the document on the following grounds:

    (1) hearsay, with no proper predicate for any exception;

    (2) lack of authentication;

    (3) irrelevant; 2 and

    (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 6:

    Defendants object to the document on the following grounds:

    (1) hearsay, with no proper predicate for any exception;

    (2) lack of authentication;

    (3) irrelevant; 3 and

. . . footnote continued from previous page.
    MR. HUFF: Well, we’ll stipulate we’re not—the FMLA leave is not related
    to the toe injury if that will clarify that.
    2 The document relates to an alleged toe injury of Plaintiff, which Plaintiff
stipulated during his deposition was not the basis of any claim in this case.
Plaintiff’s Deposition, pp. 78-79:
    MR. HUFF: We’ll stipulate to you, if it will save a little time and money,
    we’re not claiming his toe is a disability in this case. We’ve not alleged
    that in the lawsuit either, but to make it clear on the record we’ll
    stipulate to that.
    Q. (BY MR. ROSS) You have alleged retaliation for taking FMLA leave
    which was related to the toe injury.
    MR. HUFF: Well, we’ll stipulate we’re not—the FMLA leave is not related
    to the toe injury if that will clarify that.
    3 The document relates to an alleged toe injury of Plaintiff, which Plaintiff
stipulated during his deposition was not the basis of any claim in this case.
Plaintiff’s Deposition, pp. 78-79:
Footnote continued on next page . . .

                                                                                 2
    (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 7:

    Defendants object to the document on the following grounds:

    (1) hearsay, with no proper predicate for any exception;

    (2) lack of authentication;

    (3) irrelevant; 4 and

    (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 9:

    Defendants object to the document on the following grounds:


. . . footnote continued from previous page.
    MR. HUFF: We’ll stipulate to you, if it will save a little time and money,
    we’re not claiming his toe is a disability in this case. We’ve not alleged
    that in the lawsuit either, but to make it clear on the record we’ll
    stipulate to that.
    Q. (BY MR. ROSS) You have alleged retaliation for taking FMLA leave
    which was related to the toe injury.
    MR. HUFF: Well, we’ll stipulate we’re not—the FMLA leave is not related
    to the toe injury if that will clarify that.
    4 The document relates to an alleged toe injury of Plaintiff, which Plaintiff
stipulated during his deposition was not the basis of any claim in this case.
Plaintiff’s Deposition, pp. 78-79:
    MR. HUFF: We’ll stipulate to you, if it will save a little time and money,
    we’re not claiming his toe is a disability in this case. We’ve not alleged
    that in the lawsuit either, but to make it clear on the record we’ll
    stipulate to that.
    Q. (BY MR. ROSS) You have alleged retaliation for taking FMLA leave
    which was related to the toe injury.
    MR. HUFF: Well, we’ll stipulate we’re not—the FMLA leave is not related
    to the toe injury if that will clarify that.


                                                                                 3
   (1) hearsay, with no proper predicate for any exception;

   (2) lack of authentication;

   (3) irrelevant; 5 and

   (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 10:

   Defendants object to the document on the following grounds:

   (1) hearsay, with no proper predicate for any exception; and

   (2) lack of authentication;

PLAINTIFF’S EXHIBIT NO. 11:

   Defendants object to the document on the following grounds:

   Defendants object to the document on the following grounds:

   (1) hearsay, with no proper predicate for any exception; and

   (2) lack of authentication;

PLAINTIFF’S EXHIBIT NO. 12:
   Defendants object to the document on the following grounds:

   Defendants object to the document on the following grounds:



   5  The document relates to an alleged toe injury of Plaintiff, which Plaintiff
stipulated during his deposition was not the basis of any claim in this case.
Plaintiff’s Deposition, pp. 78-79:
   MR. HUFF: We’ll stipulate to you, if it will save a little time and money,
   we’re not claiming his toe is a disability in this case. We’ve not alleged
   that in the lawsuit either, but to make it clear on the record we’ll
   stipulate to that.
   Q. (BY MR. ROSS) You have alleged retaliation for taking FMLA leave
   which was related to the toe injury.
   MR. HUFF: Well, we’ll stipulate we’re not—the FMLA leave is not related
   to the toe injury if that will clarify that.


                                                                                4
   (1) hearsay, with no proper predicate for any exception; and

   (2) lack of authentication;

PLAINTIFF’S EXHIBIT NO. 13:

   Defendants object to the document on the following grounds:

   (1) hearsay within hearsay, with no proper predicate for any exception;

   (2) lack of authentication;

   (3) irrelevant; and

   (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 16:

   Defendants object to the document on the following grounds:

   (1) hearsay within hearsay, with no proper predicate for any exception;

   (2) lack of authentication;

   (3) irrelevant; and

   (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 18:
   Defendants object to the document on the following grounds:

   (1) hearsay within hearsay, with no proper predicate for any exception;

   (2) lack of authentication;

   (3) irrelevant; and

   (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 19:

   Defendants object to the document on the following grounds:

   (1) hearsay within hearsay, with no proper predicate for any exception;


                                                                             5
   (2) lack of authentication;

   (3) irrelevant; and

   (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 21:

   Defendants object to the document on the following grounds:

   (1) hearsay within hearsay, with no proper predicate for any exception;

   (2) lack of authentication;

   (3) irrelevant; and

   (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT NO. 24:

   Defendants object to the document on the following grounds:

   (1) hearsay within hearsay, with no proper predicate for any exception;

   (2) lack of authentication;

   (3) irrelevant; and

   (4) alternatively, any minimal probative value is substantially outweighed

by unfair risk of prejudice and confusion of the jury. Fed. R. Evid. 403.

PLAINTIFF’S EXHIBIT 37:

   Defendants cannot formulate proper objections to the document because

no such document has been provided to Defendants.




                                                                             6
                   CONCLUSIONS AND REQUESTED RELIEF

   For all of the foregoing reasons, Defendants’ objections to Plaintiff’s exhibits

should be SUSTAINED.

                                     Respectfully submitted,

                                     /s/ John L. Ross
                                     JOHN L. ROSS 6
                                     Texas State Bar No. 17303020

                                     THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                     700 North Pearl Street
                                     Suite 2500
                                     Dallas, Texas 75201
                                     Telephone: (214) 871-8200
                                     Facsimile: (214) 871-8209
                                     Email:      jross@thompsoncoe.com

                                     ATTORNEYS FOR DEFENDANTS

                            CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically on this 23rd day

of December, 2019. Parties may access this filing through the Court’s system.

Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system.

                                     /s/ John L. Ross
                                     JOHN L. ROSS




   6 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization


                                                                                 7
